Title: To John Adams from Caleb Loring, 26 April 1811
From: Loring, Caleb,Curtis, Charles
To: Adams, John



Respected Sir
Boston April 26. 1811

Having our Ship the Hugh Johnston, William Johnston Master, now bound for St. Petersburgh with a Cargo of considerable value, we take the liberty of requesting of You the Honor of a letter to Your Son the Honble John Quincy Adams, stating to Him Your confidence of the Neutrality of said Ship & Cargo; this vessel is consigned to Mr Joseph Austen a Citizen of Boston as Super Cargo, He has already taken passage in a Brig belonging to us, & expects to meet this ship at St Petersburgh.—
We pray You Sir to excuse the Liberty we take in troubling You with this request, & plead the very critical state of our Commerce in Europe as an excuse.—
With Sentiments of the highest respect / We are Your obedient Servants—

Loring & Curtis